Citation Nr: 1446746	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to October 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

As an initial matter, all VA treatment records pertinent to the Veteran's claims have not been obtained.  The claims file includes VA treatment records dated in October 2006, March 2008, and June 2010, that reflect a diagnosis of bilateral sensorineural hearing loss.  However, these records do not include the results of any audiometric testing.  In this regard, the June 2010 VA record indicates that the Veteran was seen for audiometric testing in May 2010.  However, the record of the audiometric testing has not been associated with the claims file.  Records generated by VA facilities which may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, because any audiometric test results reflected in the May 2010 VA record may have a bearing on the Veteran's claims, on remand the RO must attempt to obtain this medical record and any other VA or private treatment records that are pertinent to the Veteran's claims.

A remand is also required so that the Veteran may be afforded an additional VA examination with respect to both of his claims.  The record reflects the Veteran was afforded a VA audiological examination in October 2013.  The VA examiner stated there was "poor interest reliability" and that the test results were inconsistent, considered invalid and unreliable, and therefore were not reported.  The VA examiner noted that although the Veteran was reinstructed and encouraged throughout testing, and although the Veteran was pleasant in demeanor, the results did not reflect the Veteran's maximal effort and there was no improvement in his admitted responses.  The October 2013 VA examination report was unable to determine whether the Veteran had hearing loss as defined by VA regulations.  Given this, an additional VA examination is warranted to address this issue.  See generally, 38 C.F.R. § 3.385 (2013).

The October 2013 VA examination report also failed to include a medical opinion as to a diagnosis of tinnitus and, if diagnosed, whether the Veteran's tinnitus was caused by acoustic trauma in service.  Such an opinion should be obtained on remand at the same time as the audiometric examination.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Upon completion of the above, the Veteran must be afforded an additional VA examination to determine whether any currently or previously diagnosis of bilateral hearing loss and/or tinnitus are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the examination findings, the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of currently or previously diagnosed hearing loss and tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to in-service noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, any previous VA and private audiological evaluations of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be addressed.  Although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.

A complete rational for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

4. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

